Detailed Action
	The communications received 02/18/2022 have been filed and considered by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-7 in the reply filed on 02/18/2022 is acknowledged.  The traversal is on the ground(s) that the feature of the layer volume ratio of core to skin layer from 4:1 to 8:1 is a “special technical feature”.  This is not found persuasive, see below for the rejection of claim 1 which evidences that such a range is not a “special technical feature”.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10, and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 18, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2007/0092704) hereinafter PATEL in view of Runge et al (US 2019/0002737) hereinafter RUNGE, Jonza et al (US 2014/0349094) hereinafter JONZA, and Krueger (US 2008/0233418) hereinafter KRUEGER as evidenced by polyexcel (LLDPE Vs LDPE Vs HDPE: Which Should You Choose? Published 12/09/2019 accessed 06/29/2022, url: https://polyexcel.com.br/en/product-news/lldpe-vs-ldpe-vs-hdpe-which-should-you-choose/#:~:text=LLDPE%20Density%20%E2%80%93%200.91%2D0.94g,it%20a%20low%20crystalline%20polyethylene.).

As for claim 1, PATEL teaches a process comprising: 
elongating a multilayer film from at least 150% to less than or equal to 300% elongation (at least 150% which overlaps the claimed range) to a impart a haze value greater than 30% (greater than 50% which falls within the claimed range or greater than 25% which overlaps the claimed range very closely) [0015-16; 0248-249] to the multilayer film, 
the multilayer film having at least two layers (A) a core layer composed of an ethylene/a-olefin multi-block copolymer and (B) a first skin layer in contact with the core layer [0013-14], 
the skin layer composed of an ethylene-based polymer (as it can also be based on ethylene/a-olefin polymer components) [0014] 
releasing the elongating force from the elongated multilayer film to form a hazed multilayer film having a haze value greater than 30%, the haze measured in accordance with ASTM D1003; 
the clarity is measured in accordance with ASTM D 1746 (which the Examiner understands would include ASTM D 1746-15) [0130]
and relaxing the stretch force from the stretched multilayer film to form a relaxed multilayer film having a haze value greater than 30% (it is understood that the haze value continues when relaxed) [0015], 
wherein strain-stress behavior for the elongating, the releasing, the stretching and the relaxing is measured [0133-134]. Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)]

PATEL does not teach:
Measuring the stress-strain at 500 mm/min at a 25°C, in accordance with ASTM D5459.
An additional stretching and stretching the hazed multilayer film to form a stretched multilayer film having a clarity value greater than 80%,
and the multilayer film having a layer volume ratio of core layer (A)-to-skin layer (B) from 4:1 to 8:1;

RUNGE teaches a method of producing a multilayer film based on ethylene [Title, Abstract; 0027] in which strain-stress is measured using a method based on ASTM-D5459 [0030].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the strain-stress measurement of RUNGE as the one of PATEL as this would have amounted to a simple substitution of measurements with the expected result of measuring stain-stress. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].
PATEL/RUNGE do not teach:
An additional stretching and stretching the hazed multilayer film to form a stretched multilayer film having a clarity value greater than 80%,
and the multilayer film having a layer volume ratio of core layer (A)-to-skin layer (B) from 4:1 to 8:1;

JONZA teaches a multilayer film based on ethylene [Abstract; 0054; 0070] in which there is a ratio of thickness of core layer to first skin layer (it is understood that by being substantially overlaid to the same length that the only significant difference in volume is due to the thickness) of 2.5:1 to 10:1 [claim 24] which overlaps the claimed range. This range in JONZA is selected in order to provide modest increases in rigidity without adding significant weight [0051].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the ratios of core layer to skin layer as taught by JONZA as the ratios of PATEL/RUNGE in order to provide modest increases in rigidity without adding significant weight. Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].

PATEL/RUNG/JONZA do not teach:
stretching the hazed multilayer film to form a stretched multilayer film having a clarity value greater than 80%,
However, PATEL further teaches the article can recover elastically which suggests that it can be stretched once already elongated [0015]

KRUEGER teaches a multilayer film and method of its formation [Abstract; 0045] in which an elongated multilayered film is stretched (undergoes an additional stretching) to achieve and measure a reversible opacity and in which at least 80% of the initial opacity is reduced [0043]. The multilayer film of KRUEGER is based off substantially similar materials (an ethylene/olefin with crystallinity) [0004-5; 0022-24]. This capability allows for the formation of designs/indicators that can aid the user in determining whether the film is stretched or relaxed to a sufficient elongation for the use case of the product the film is employed in [0058-60].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the elements which allow for a reversible opacity and to have done the additional stretching as taught by KRUEGER in the method of PATEL/RUNGE/JONZA in order to allow for the formation of designs/indicators that can aid the user in determining whether the film is stretched or relaxed to a sufficient elongation for the use case of the product the film is employed in. As an 80% reduction in opacity upon a secondary stretching is an acceptable achievement, one of ordinary skill in the art would have found it obvious to have formulated/formed the multilayer article to have achieved such a result. In addition, as PATEL teaches that a clarity achieved from the elongated article where the haze is greater than 30% is 69 % [see Table 6 EX. 6] one of ordinary skill in the art would have understood a reduction in opacity to substantially be an increase in clarity which in this instance would amount to 69% + 69% * 0.8 = 124% which is a clarity greater than 80% that falls within the range. In addition, as it is understood that PATEL undergoes a haze from the first elongation which yields a permanent deformation [0015; 0246; 0249-250], it is understood that the teachings of KRUEGER and its composition would be incorporated in such a manner as to primarily effect the stretching phase after the first elongation. 

As for claim 3, PATEL/RUNGE/JONZA/KRUEGER teach claim 1 and KRUEGER further teaches that in order to perform measurements the second stretching is performed to about 30% to 500% [0038] and PATEL further teaches that an acceptable first elongation is greater than 150% which would mean the second stretching would result in a total elongation of greater than 180% to 550% which overlaps the claimed range. Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].
	
	As for claim 4, PATEL/RUNGE/JONZA/KRUEGER teach claim 1 and it is understood that the elongation step imparts the haze value of greater than 50% which falls within the claimed range [PATEL: 0016].

	As for claim 5, see claim 4 as it is understood that “activating hazing” is substantially equivalent to “imparting haze”.

	As for claim 6, PATEL/RUNGE/JONZA/KRUEGER teach claim 1 and PATEL further teaches providing a multilayer film having (A) the core layer composed of an ethylene/C4-Cs8a-olefin multi-block copolymer having density from 0.860 g/cc to 0.890 g/cc (0.850-0.890 g/cc which substantially is the range, and C3-C8 which overlaps the claimed range) [0025; 0080] and (B) the first skin layer comprising a linear low density polyethylene having a density from 0.910 g/cc to 0.935 g/cc (a high crystalline polymer which can be linear low density polyethylene, linear low density polyethylene evidenced as having a density range of 0.91-0.94 g/cc which overlaps the claimed range) [0014; 0034; see polyexcel section Linear low-density polyethylene (LLDPE) line 9]. Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].
PATEL additionally teaches that the density measured in accordance with ASTM D792 [0127].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have measured all densities in accordance with ASTM D792 as this would have amounted to a simple substitution of measurements to acquire density information. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 7, PATEL/RUNGE/JONZA/KRUEGER teach claim 1 and PATEL further teaches providing a multilayer film having (A) the core layer composed of an ethylene/a-olefin multi-block copolymer [0315], (B) the first skin layer in direct contact with a first surface of the core layer, and (C) a second skin layer in direct contact with a second surface of the core layer (as both first and second skins are on opposite sides of the core layer) [0014], the skin second layer composed of an ethylene-based polymer (such as LLDPE) [0014; 0034; 0254].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712